2022 IL App (1st) 210483
                                             No. 1-21-0483
                                       Opinion filed May 5, 2022
                                                                                        Fourth Division
 ______________________________________________________________________________

                                                IN THE
                                  APPELLATE COURT OF ILLINOIS
                                           FIRST DISTRICT
 ______________________________________________________________________________
 PATRICK KELLY,                                                  )   Appeal from the
                                                                 )   Circuit Court of
           Plaintiff-Appellant,                                  )   Cook County.
                                                                 )
     v.                                                          )   No. 19 CH 13045
                                                                 )
 THE RETIREMENT BOARD OF THE POLICEMEN’S                         )   Honorable
 ANNUITY AND BENEFIT FUND OF THE CITY OF                         )   Sanjay Tailor
 CHICAGO,                                                        )   and
                                                                 )   Honorable
           Defendant-Appellee.                                   )   Cecilia Horan,
                                                                 )   Judges, presiding.



           JUSTICE LAMPKIN delivered the judgment of the court, with opinion.
           Presiding Justice Reyes and Justice Rochford concurred in the judgment and opinion.

                                              OPINION


¶1        Former Chicago police officer Patrick Kelly applied for a duty disability benefit, claiming

that he became unable to work about three years after an incident in which he responded to a

domestic disturbance and shot and killed the suspect, who allegedly had attacked Kelly with a

knife. After a hearing, the Retirement Board of the Policemen’s Annuity and Benefit Fund of the

City of Chicago (Board) denied Kelly’s application. Kelly sought administrative review, and the
No. 1-21-0483


circuit court reversed in part and affirmed in part the Board’s decision. Specifically, the circuit

court held that Kelly was entitled to ordinary disability benefits but not duty disability benefits.

The circuit court also denied Kelly’s petition for attorney fees based on lack of jurisdiction.

¶2      On appeal, Kelly argues that he is entitled to duty disability benefits, not ordinary disability

benefits, because his disabling posttraumatic stress disorder (PTSD) resulted directly from an

on-duty shooting incident and was not a result of any preexisting mental disease or disorder. Kelly

also argues that the circuit court erred by denying his petition for attorney fees.

¶3      For the reasons that follow, we affirm the judgment of the circuit court that reversed the

Board’s decision to deny Kelly ordinary disability benefits and affirmed the Board’s decision to

deny Kelly duty disability benefits. We also reverse the circuit court’s order denying Kelly’s

petition for attorney fees and remand this matter to the circuit court for a determination of the

amount of Kelly’s attorney fees. 1

¶4                                        I. BACKGROUND

¶5      Kelly was born in 1980 and had worked for the Chicago Police Department (Department)

since January 26, 2004. On July 27, 2019, the Board held a hearing on Kelly’s application for duty

disability benefits under Article V of the Illinois Pension Code (Pension Code) (40 ILCS 5/5-101

et seq. (West 2020)). Kelly argued that he eventually became unable to continue in his position

due to an incident that occurred while he was on duty on April 7, 2014, from which he claimed to

have developed PTSD. The following information comes from the evidence presented at the

hearing held by the Board on Kelly’s application for duty disability benefits.



        1
         In adherence with the requirements of Illinois Supreme Court Rule 352(a) (eff. July 1, 2018),
this appeal has been resolved without oral argument upon the entry of a separate written order.

                                                  -2-
No. 1-21-0483


¶6     In 2005, Kelly was involved in an off-duty domestic disturbance with his ex-girlfriend. He

claimed that she attacked him, so he left but she somehow sustained a head injury. She filed a

police report against Kelly. Then, in 2006, Kelly was involved in an off-duty altercation with his

ex-girlfriend’s brother, in which the brother tried to hit Kelly with a wine bottle and Kelly threw

and hit the brother with a remote control. Kelly was arrested but the brother did not press charges.

Kelly received a three-month suspension, followed by a psychological evaluation and consultation

with Dr. Teresa Finn in 2006. Afterward, Kelly was found fit for duty and returned to his position

with the Department.

¶7     In January 2010, in an off-duty occurrence at Kelly’s home, his weapon was used in a

shooting incident involving his friend, Michael LaPorta, who sustained permanent disabling

injuries after he was shot in his head. Kelly claimed that LaPorta shot himself in a suicide attempt.

Thereafter, LaPorta filed a civil lawsuit against the City of Chicago (City).

¶8     On April 7, 2014, the date of the incident at issue in this appeal, Kelly was on duty,

responding to a domestic disturbance, in which a distraught man held a knife and was about to hurt

himself. Kelly claimed the man attacked him with the knife, causing Kelly to shoot and kill the

man. Between the 2010 incident and this 2014 incident, Kelly had worked full duty. Kelly and

Dr. Finn testified that Kelly consulted her in September 2014. In 2016, Kelly told the Department

that he could no longer handle full duty and asked to be taken off street duty. The Department

granted his request. He also began having weekly sessions with Department psychologist

Dr. Robert Sobo.




                                                -3-
No. 1-21-0483


¶9      In late October 2017, the jury in LaPorta’s civil lawsuit found that Kelly shot LaPorta and

awarded LaPorta a $44.7 million verdict against the City. 2 Kelly took a medical leave for stress on

October 31, 2017. On November 1, 2017, he filed with the Department an injury on-duty report,

claiming that the April 7, 2014, incident caused him to suffer PTSD and he was now unable to

work with the Department.

¶ 10    On November 21, 2018, one day before he would exhaust his Department medical leave,

Kelly filed with the Board an application seeking a duty disability award, stating that he was

disabled due to PTSD, which was caused by the April 7, 2014, act of duty incident.

¶ 11    At the July 2019 evidentiary hearing before the Board, Kelly testified that the

aforementioned 2005, 2006, and 2010 off-duty events caused him to be sad, worried about dealing

with legal and media issues and possibly losing his job, and worried about LaPorta’s condition.

However, Kelly testified that he did not suffer significant distress or impairment in his social,

occupational, or other functioning. After the April 7, 2014, incident, he continued to work but was

very nervous, had difficulty performing police duties, and was afraid of hurting someone with his

gun. According to Kelly, the friends of the man Kelly killed in the 2014 incident were threatening

Kelly and his family members. Eventually Kelly started having severe problems, such as waking

up screaming and shaking at night. Around 2016, he “couldn’t handle it anymore” and asked a

supervisor to be relieved of street duty. Kelly decided to file his disability claim in 2018 because

his emotional state was getting worse.




        2
         This court notes, however, that in February 2021, the federal appellate court overturned that
judgment, finding that the City was not subject to liability because Kelly was not acting as a Chicago
police officer but as a private citizen. First Midwest Bank v. City of Chicago, 988 F.3d 978 (7th Cir.
2021).

                                                   -4-
No. 1-21-0483


¶ 12   Kelly’s expert witness, Dr. Teresa Finn, is a board-certified psychologist and

neuropsychologist with a doctorate in education. She has performed neuropsychological

evaluations for PTSD and traumatic brain injury for 25 years. She had treated several police

officers and about 300 veterans for PTSD. She reviewed Kelly’s 2006, 2007, and 2010 fitness for

duty mental evaluations and the report of the Board’s expert but did not review Kelly’s medical

records from his primary care physician. Dr. Finn was currently treating Kelly and first saw him

in 2006, following his altercation with his ex-girlfriend and her brother.

¶ 13   As part of Dr. Finn’s 2006 examination, she evaluated Kelly for his psychological fitness

for duty, diagnosed him with adjustment disorder “for insurance purposes,” and concluded that he

was fit for duty. At that time, Dr. Finn did not diagnose Kelly with any psychological disorder.

She next saw Kelly in September 2014 and learned about the 2010 off-duty shooting of LaPorta

and the April 7, 2014, on-duty incident. Kelly told Dr. Finn that he felt like he was “losing it” and

wanted treatment. Dr. Finn diagnosed Kelly with PTSD based only on the April 7, 2014, incident.

Dr. Finn testified that Kelly did not report exhibiting any PTSD symptoms regarding the 2010

LaPorta incident, i.e., persistent avoidance of stimuli associated with that event, inability to recall

important aspects of the event, persistent distorted cognition about the cause or consequences of

that event, persistent and exaggerated negative beliefs about himself or others, persistent negative

emotional state, marked diminished interest and participation in significant activities, feelings of

detachment or estrangement from others, and persistent inability to experience positive emotions.

Although Kelly had experienced stressors, especially the 2010 LaPorta incident, those stressors

were risk factors and did not stop him from working.




                                                 -5-
No. 1-21-0483


¶ 14   Dr. Finn testified that Kelly’s PTSD was the direct result of the April 7, 2014, line of duty

incident and that the incident had disabled him from being a police officer. Dr. Finn explained that

Kelly was able to work for three years after the 2014 incident because he was medicated by his

psychiatrist. However, Kelly’s disruptive sleep since the 2014 incident eventually accumulated to

the point that he was unable to function. Contrary to the Board’s expert, Dr. Finn opined that the

April 7, 2014, incident alone resulted in Kelly’s disabling PTSD, generalized anxiety, panic

disorder, and agoraphobia, which were not an exacerbation of any preexisting condition. She also

opined that Kelly could not work at all due to PTSD, anxiety, and depression.

¶ 15   Dr. Finn testified that none of the medical records she reviewed indicated that Kelly

suffered from any preexisting psychological conditions. She admitted that she did not have her

reports from 2014, stating that she did not retain her notes or reports because she did not perform

any formal testing. She added that she shredded her reports after seven years. Based on her review

of Kelly’s fitness for duty evaluations and her recollection of her visits with Kelly in 2014, Dr.

Finn testified that she had diagnosed him with PTSD in 2014.

¶ 16   The Board’s expert witness, Alan R. Hirsch, M.D, is a neurologist and psychiatrist with 30

years in practice. He is board certified in psychiatry, neurology, addiction psychiatry, geriatric

psychology, brain trauma, and behavior neurology. He frequently treated police officers and

conducted independent evaluations of police officers a few times a year. He has written articles

about PTSD. He conducted a consultative exam on Kelly in January 2019 and diagnosed him with

PTSD, panic disorder, and agoraphobia. In his reports and his testimony, Dr. Hirsch described in

detail the events in Kelly’s life that formed the basis of Dr. Hirsch’s medical opinion that the April

7, 2014, incident was not the only cause of Kelly’s disability. Rather, Dr. Hirsch opined that the



                                                -6-
No. 1-21-0483


2014 incident exacerbated Kelly’s preexisting problems that stemmed from earlier traumatic

incidents, including the 2010 LaPorta incident and the earlier altercations with Kelly’s

ex-girlfriend and her brother.

¶ 17   Dr. Hirsch opined that the 2014 incident alone was not the cause of Kelly’s disability; it

was only one component of his diagnoses as it related to his underlying psychological problems

and exacerbated his preexisting problems, causing the PTSD, panic disorder and agoraphobia that

currently rendered him unable to return to his Department assigned position. Dr. Hirsch testified

that the many traumatic stressful events, taken together, caused an impact and induced Kelly to be

in his current PTSD state and adversely impacted his ability to function. Dr. Hirsch stated that if

Kelly underwent a more appropriate treatment protocol, which would entail a massive overhaul of

his medication management, he might ultimately be able to return to work; however, his current

psychological issues prevented him from returning to active service with the Department.

¶ 18   Dr. Hirsch acknowledged that he did not see Kelly prior to January 2019. Nevertheless,

Dr. Hirsch could testify to a reasonable degree of psychiatric certainty that Kelly had psychological

conditions prior to the April 7, 2014, incident because Dr. Hirsch relied on the history Kelly

provided during the consultation and the information contained in Kelly’s old medical records to

make and confirm a diagnosis. Dr. Hirsch testified that all the incidents of 2005, 2006, 2010, and

2014 combined together to cause Kelly’s problems. According to Dr. Hirsch, each of those

different traumatic events seemed to have contributed to the PTSD, from which Kelly currently

suffered. Moreover, Kelly reported to Dr. Hirsch that, since college, Kelly has had anxiety every

day, panic attacks either every day or every other day, and the effects of depression and manic

periods lasting two days. Based on the history Kelly gave Dr. Hirsch, Kelly had symptoms that



                                                -7-
No. 1-21-0483


allowed Dr. Hirsch to conclude that Kelly had depression prior to the April 7, 2014, incident and

was likely suffering from generalized anxiety disorder and depression since college. In his

supplemental report, Dr. Hirsch indicated that Kelly’s tests showed he has some traits consistent

with paranoia, acute delusional disorder, paranoid personality disorder, and schizophrenic

disorder.

¶ 19   The Department’s medical records establish that Kelly took a leave for PTSD from October

30, 2017, to March 18, 2018, and this was the only leave he took related to stress. From May 27

to 28, 2005, he was off work due to an infection. From May 22 to 29, 2006, he was off work due

to an injured back. After the 2010 LaPorta incident, Kelly was furloughed from April to May,

2010; no leave for stress was noted. From November 2012 to February 2013, Kelly was on leave

due to shoulder surgery. From December 8 to 9, 2013, he was off work for sickness.

¶ 20   On October 31, 2019, the Board entered a decision, finding that Kelly and his testimony

were not credible. The Board found that Dr. Finn’s testimony was evasive and not credible,

especially regarding her attempt to associate her PTSD diagnosis to the single April 7, 2014,

incident. Regarding Dr. Hirsch, the Board found that some questions by Kelly’s counsel regarding

Dr. Hirsch’s outside business ventures “may have an effect on his business and his character,” but

none of the questions disputed any of Dr. Hirsch’s testimony or reports regarding Kelly.

¶ 21   The Board found that Kelly failed to meet his burden to establish that his alleged PTSD

was causally related to the April 7, 2014, incident and thus denied his application for duty disability

benefits. Specifically, the Board found that the April 2014 incident was not the cause of Kelly’s

PTSD because (1) he did not file an injury on-duty report about the April 7, 2014, incident until

November 1, 2017, which was days after a federal jury awarded LaPorta a $44.7 million award



                                                 -8-
No. 1-21-0483


regarding the 2010 incident, (2) Kelly did not seek or take a medical leave citing to the April 7,

2014, incident until October 30, 2017, (3) Kelly’s medical records reflected a “troubled past of

traumatic events”—i.e., the 2005, 2006, and 2010 incidents—and prior Department

“psychological evaluations, all of which contributed to Kelly’s long-standing psychological

problems,” and (4) Kelly produced no medical reports of consultations with Dr. Finn for the period

following the April 7, 2014, incident, except for reports dated 2018 and 2019.

¶ 22   The Board also found that Kelly was not disabled and, thus, was not entitled to ordinary

disability benefits. The Board acknowledged that both Drs. Finn and Hirsch opined that Kelly

should not be returned to police work. However, the Board was “troubled by Dr. Hirsch’s outside

business dealings and credibility concerns” and had found that Dr. Finn’s testimony was not

credible. Contrary to the doctors’ opinions that Kelly could not return to police service, the Board

found “from the totality of the evidence” that Kelly was “no more troubled or disabled now than”

he had been since at least 2006, during which time he had been able to work with the Department.

The Board also found that Kelly’s fear of being discharged from the Department as a result of the

LaPorta jury award motivated Kelly to seek disability benefits. The Board stated that “Kelly is

able to perform an assigned task in the [Department] as he has done over the past years and

therefore, he is not disabled as disability is defined in the Act.”

¶ 23   Kelly filed a complaint for administrative review. In October 2020, the circuit court

affirmed the Board’s decision denying Kelly duty disability benefits, finding that decision was not

against the manifest weight of the evidence. However, the circuit court reversed the Board’s

decision that Kelly was not disabled and not entitled to ordinary disability benefits, finding that

decision to be arbitrary and capricious because both Drs. Finn and Hirsch had concluded that Kelly



                                                 -9-
No. 1-21-0483


was disabled and no expert testimony or evidence was presented to show that Kelly was not

disabled. Accordingly, the circuit court ordered the Board to award Kelly ordinary disability

benefits retroactive to the date he exhausted his medical leave with the Department.

¶ 24    Kelly moved the circuit court to reconsider, arguing that if the court found that his disability

resulted from the aggravation of preexisting conditions, then he was entitled to a minimum award

of 50% duty disability benefits, not 50% ordinary disability benefits. In November 2020, the court

denied Kelly’s motion to reconsider.

¶ 25    In April 2021, the court denied Kelly’s petition for attorney fees, ruling that the court

lacked jurisdiction because section 5-189 of the Pension Code (id. § 5-189) gave the Board

exclusive original jurisdiction in all matters relating to or affecting the fund.

¶ 26    Kelly appealed.

¶ 27                                       II. ANALYSIS

¶ 28    On appeal, Kelly argues that (1) the Board erred by determining that he was not disabled

and denying his application for duty disability benefits and (2) the circuit court erred by denying

his petition for attorney fees.

¶ 29    The Administrative Review Law mandates that the “findings and conclusions of the

administrative agency on questions of fact shall be held to be prima facie true and correct.”

735 ILCS 5/3-110 (West 2020). Accordingly, it is not a court’s function on administrative review

to reweigh evidence or to make an independent determination of the facts. Cook County

Republican Party v. Illinois State Board of Elections, 232 Ill. 2d 231, 244 (2009); Abrahamson v.

Illinois Department of Professional Regulation, 153 Ill. 2d 76, 88 (1992).




                                                 - 10 -
No. 1-21-0483


¶ 30   The applicable standard of review depends upon whether the question is one of fact, one

of law, or a mixed question of fact and law. AFM Messenger Service, Inc. v. Department of

Employment Security, 198 Ill. 2d 380, 390 (2001). Although the Board’s findings of fact are given

considerable deference, they are, nonetheless, subject to reversal if they are against the manifest

weight of the evidence. Comprehensive Community Solutions, Inc. v. Rockford School District No.

205, 216 Ill. 2d 455, 471-72 (2005). The Board’s decision is against the manifest weight of the

evidence only if the opposite conclusion is clearly evident. Abrahamson, 153 Ill. 2d at 88.

The mere fact that an opposite conclusion is reasonable or that the reviewing court might have

ruled differently will not justify reversal of the administrative findings. Id. If the record contains

evidence that supports the agency’s decision, it should be upheld. Id.

¶ 31   Questions of law, however, are reviewed de novo, while mixed questions of law and fact

are reviewed under the clearly erroneous standard. Outcom, Inc. v. Illinois Department of

Transportation, 233 Ill. 2d 324, 337 (2009); Cinkus v. Village of Stickney Municipal Officers

Electoral Board, 228 Ill. 2d 200, 210-11 (2008); City of Belvidere v. Illinois State Labor Relations

Board, 181 Ill. 2d 191, 205 (1998). An administrative decision is clearly erroneous where the

reviewing court is left with the definite and firm conviction that a mistake has been made.

American Federation of State, County & Municipal Employees, Council 31 v. Illinois State Labor

Relations Board, State Panel, 216 Ill. 2d 569, 577-78 (2005). The plaintiff in an administrative

hearing bears the burden of proof, and relief will be denied if the plaintiff fails to sustain that

burden. Wade v. City of North Chicago Police Pension Board, 226 Ill. 2d 485, 505 (2007).

¶ 32   The question of whether the evidence of record supports the Board’s denial of plaintiff’s

application for a disability pension is a question of fact, and, as such, the manifest weight standard



                                                - 11 -
No. 1-21-0483


of review applies. Id. However, on appeal, the Board questions whether Kelly is disabled within

the meaning of the Pension Code. To the extent that this issue requires us to interpret the meaning

of the Pension Code provision, it is a mixed question of law and fact, subject to the clearly

erroneous standard.

¶ 33   “Courts liberally construe pension laws in favor of those to be benefitted. [Citations]

However: *** ‘if the legislative intention is obvious from the language used[,] that intention must

be made effective, and the judiciary will not be warranted in giving the act a meaning not expressed

in it.’ [Citation.]” Robbins v. Board of Trustees of the Carbondale Police Pension Fund, 177 Ill.

2d 533, 545 (1997).

¶ 34                           A. Pension Code Disability Benefits

¶ 35   Under the Pension Code, an ordinary disability benefit will be granted under the following

circumstances:

       “A policeman less than age 63 who becomes disabled after the effective date as the result

       of any cause other than injury incurred in the performance of an act of duty, shall receive

       ordinary disability benefit during any period or periods of disability exceeding 30 days, for

       which he does not have a right to receive any part of his salary.” (Emphasis added.)

       40 ILCS 5/5-155 (West 2020).

The amount of an ordinary disability benefit is 50% of the officer’s salary. Id.

¶ 36   Conversely, a duty disability benefit is granted under the following circumstances:

                 “(a) An active policeman who becomes disabled on or after the effective date as

       the result of injury incurred on or after such date in the performance of an act of duty, has

       a right to receive duty disability benefit during any period of such disability for which he


                                               - 12 -
No. 1-21-0483


       does not have a right to receive salary, equal to 75% of his salary, as salary is defined in

       this Article, at the time the disability is allowed; *** provided, however, that:

                       (i) If the disability resulted from any physical defect or mental disorder or

                any disease which existed at the time the injury was sustained, or if the disability is

                less than 50% of total disability for any service of a remunerative character, the

                duty disability benefit shall be 50% of salary as defined in this Article.” (Emphases

                added.) Id. § 5-154(a).

¶ 37   An “act of duty” is

       “[a]ny act of police duty inherently involving special risk, not ordinarily assumed by a

       citizen in the ordinary walks of life, imposed on a policeman by the statutes of this State

       or by the ordinances or police regulations of the city in which this Article is in effect or by

       a special assignment; or any act of heroism performed in the city having for its direct

       purpose the saving of the life or property of a person other than the policeman.” Id.

       § 5-113.

¶ 38                                         1. Disability

¶ 39   The Board concluded that Kelly was not disabled within the meaning of the Pension Code,

was no more disabled currently than he had been since at least 2006 and was able to perform an

assigned task in the Department as he had done over the past couple of years. In support of this

determination, the Board found that (1) Kelly and his expert, Dr. Finn, were not credible, (2) Dr.

Hirsch also raised some credibility concerns, and (3) Kelly’s fear of being discharged from the

Department as a result of the 2017 LaPorta jury award motivated Kelly to seek disability benefits.




                                                - 13 -
No. 1-21-0483


¶ 40   Section 5-115 of the Pension Code (id. § 5-115) defines the term “disability” as: “A

condition of physical or mental incapacity to perform any assigned duty or duties in the police

service.” The Board’s determination that Kelly was not disabled ignores the fact that no other

expert contradicted the unanimous testimony of both Drs. Finn and Hirsch that Kelly is disabled

and not fit to return to full active duty. The Board’s decision that Kelly is not disabled is against

the manifest weight of the evidence because there is no expert testimony or evidence that Kelly is

not disabled. See Chase v. Department of Professional Regulation, 242 Ill. App. 3d 279, 286

(1993) (where an agency makes factual determinations involving technical concepts unique to its

expertise, expert testimony must be introduced to support the decision); Farney v. Anderson, 56

Ill. App. 3d 677, 682-83 (1978) (an agency that substitutes its subjective analysis in place of expert

opinions fatally taints the proceedings, necessitating reversal of its decision).

¶ 41   Based on all of the evidence that was before the Board, the fact that Kelly was able to work

for the department in a limited duty position for a period of time does not provide sufficient support

for the Board’s decision to deny Kelly disability benefits. As a result, we find that the Board’s

determination that Kelly was not disabled is against the manifest weight of the evidence.

¶ 42   Therefore, we agree with the circuit court that the Board’s decision to deny Kelly disability

benefits because he had been able to work for a period of time in a capacity that was not a full

duty, active service position is against the manifest weight of the evidence.

¶ 43                                       2. Act of Duty

¶ 44   An officer who is found to be disabled may be awarded a duty disability benefit if the

disability resulted from either an injury incurred in the performance of an act of duty or any mental




                                                - 14 -
No. 1-21-0483


disorder that existed at the time the injury was sustained. Otherwise, the disabled officer may be

awarded an ordinary disability benefit. See 40 ILCS 5/5-154, 5-155 (West 2020).

¶ 45   The Illinois Supreme Court has agreed with the following principles that have developed

in applying the Pension Code to claims of duty-related stress:

                “In examining claims of duty-related stress ***, courts have required that plaintiff-

                police officers demonstrate their disabilities are the result of a specific, identifiable

                act of duty unique to police work. [Citations.] Conversely, where the disability is

                traceable only to the general nature of being a police officer and not to a specific

                act of police service, line-of-duty disability pensions are denied. [Citation.]

                Similarly, where the causes of the stress are not unique to police work, line-of-duty

                disability pensions are also denied. [Citations.] These general rules are an

                outgrowth of judicial attempts to define and apply the term act of duty to cases

                involving claimed psychological disabilities. [Citation.]

                Courts reason that civilians regularly suffer stress in many aspects of their jobs.

       Thus, to be eligible for a line-of-duty disability pension based on stress, a police officer’s

       psychological disability must result from a special risk, not ordinarily assumed by a citizen

       in the ordinary walks of life.” (Internal quotation marks omitted). Robbins, 177 Ill. 2d at

       542.

¶ 46   In Robbins, the Illinois Supreme Court rejected the appellate court’s conclusion to award

an officer a line-of-duty disability pension because his debilitating mental condition was caused,

at least in part, by his on-duty functions as a police officer. Id. at 543. Specifically, our supreme

court rejected as circuitous the appellate court’s analysis that focused on the words “incur” and



                                                 - 15 -
No. 1-21-0483


“resulting from” being equivalent to the word “cause”; reasoned that the tort concept of proximate

cause allows for more than one cause of an injury; and concluded that a disabled police officer

should not be deprived of a line-of-duty disability pension as long as one of the causes of the

disability resulted from an act of duty. Id.

¶ 47   Instead of properly applying the plain language of the Pension Code, the appellate court in

Robbins erroneously applied the common law concepts of negligence and proximate cause and

thereby erroneously awarded the officer a line-of-duty disability pension based on generalized

police stress of multiple origins that caused his disability. Id. The supreme court stated:

       “[A] court should not attempt to read a statute other than in the manner in which it was

       written. In applying plain and unambiguous language, it is not necessary for a court to

       search for any subtle or not readily apparent intention of the legislature. [Citations.]

                *** [T]his is a statutory action with explicit requirements and not a common law

       negligence action. The appellate court had to look no further than the plain language of the

       Pension Code, which requires that the line-of-duty disability result from an act of duty.”

       (Internal quotation marks omitted.) Id. at 543-44.

¶ 48   The issue here is the source of the stress. Kelly claims that his mental disability resulted

directly from the April 7, 2014, incident, which was an act of duty. In the alternative, he argues

that the April 7, 2014, act of duty incident exacerbated his preexisting mental disorder.

¶ 49   The Board, however, decided that Kelly was not disabled by an injury that occurred in the

performance of an act of duty. Specifically, the Board found that Kelly failed to meet his burden

to prove that the April 7, 2014, act of duty incident was the cause of his PTSD disability because

(1) he did not file an on-duty injury report until three and a half years after that 2014 incident,


                                                - 16 -
No. 1-21-0483


(2) he did not seek or take a medical leave citing the 2014 incident until October 30, 2017, (3) his

troubled past of traumatic off-duty events contributed to his longstanding psychological problems,

and (4) the medical records indicate that he did not consult with Dr. Finn following the 2014

incident until 2018. The Board’s decision turns on a question of fact—whether Kelly was injured

in the performance of an act of duty—and is reviewed under the manifest weight of the evidence

standard. Wade, 226 Ill. 2d at 504-05.

¶ 50    The Board’s psychologist, Dr. Hirsch, opined that the April 7, 2014, incident was not the

only cause of Kelly’s disability; rather, the 2014 incident exacerbated Kelly’s preexisting

psychological problems that stemmed from earlier traumatic off-duty incidents, including the 2010

LaPorta incident and the 2005 and 2006 altercations with Kelly’s ex-girlfriend and her brother.

The conclusions of Dr. Hirsch do not conflict with the Board’s conclusion that Kelly’s PTSD was

not connected to any specific act of Kelly as a police officer because Kelly failed to meet his

burden to show that his PTSD disability resulted from the performance of the April 7, 2014, act of

duty.

¶ 51    The evidence in the record supports the Board’s determination that the injury Kelly

experienced was not in his performance of an act of police duty. He was on duty, responding to a

domestic disturbance call on April 7, 2014, when he shot and killed a man, whom Kelly claimed

tried to attack him with a knife. Kelly, however, never testified that he experienced trauma or fear

during that event, immediately afterward, or within the following several months. Furthermore,

although Kelly claimed to visit Dr. Finn for therapeutic help in September 2014, no medical

records confirmed that visit. Dr. Finn’s testimony that she saw and diagnosed Kelly with PTSD at




                                               - 17 -
No. 1-21-0483


that time was not credible based upon the lack of records, particularly since she testified that she

kept all medical records for seven years.

¶ 52   The Board dismissed Kelly’s testimony as not credible because he never referred to the

April 7, 2014, incident as a cause of his alleged PTSD until three and a half years after the incident,

when he was facing media scrutiny and legal issues due to the jury’s 2017 verdict in the LaPorta

civil case. Furthermore, there is no indication that Kelly’s history of psychological problems was

exacerbated by the April 7, 2014, incident because he was able to continue working as a full duty

officer until at least 2016, indicating that his psychological issues were under control. Moreover,

the fact that Kelly may have been particularly susceptible to PTSD does not mandate a conclusion

that the April 7, 2014, incident either was the cause of his current condition or exacerbated his

preexisting psychological problems to the extent to render him disabled. Although Dr. Hirsch

testified that Kelly’s April 7, 2014, incident, when taken in combination with the other off-duty

incidents, exacerbated his preexisting psychological conditions, Dr. Hirsch did not opine that

Kelly’s PTSD disability occurred during the April 7, 2014, act of duty.

¶ 53   An officer’s entitlement to duty disability benefits depends on whether the officer’s injury

leading to a disability occurred during an act of duty. Ordinary job stressors, such as frustration

over lack of career advancement, do not generally qualify an officer for a duty disability benefit.

See Wall v. Police Pension Board, 178 Ill. App. 3d 438 (1988). And “[c]ourts deny line-of-duty

disability pensions where the disability is traceable only to the ‘general nature of being a police

officer’ and not to a specific act of police service, or where the causes of the stress are not unique

to police work.” (Internal quotation marks omitted.) Village of Stickney v. Board of Trustees of the

Police Pension Fund, 363 Ill. App. 3d 58, 62 (2005) (quoting Robbins, 177 Ill. 2d at 542).



                                                - 18 -
No. 1-21-0483


¶ 54    Although Kelly was indisputably performing a police function on April 7, 2014—and an

inherently dangerous one—the Board denied him a duty disability benefit because the Board did

not believe that the April 7, 2014, incident caused his PTSD or contributed to his preexisting

psychological problems to cause him to suffer PTSD in 2014. Rather, the Board believed that

Kelly’s stress about the LaPorta jury verdict in late 2017, the possibility that he would lose his

career, and the media scrutiny caused Kelly to file for disability benefits. But such stressors are

not unique to police work and can occur in the context of an ordinary job.

¶ 55    In Robbins, our supreme court affirmed the Board’s denial of a line-of-duty disability

pension, reversing the appellate court, where the officer was deemed unfit for duty after

experiencing stress following a reassignment to patrol duty. Robbins, 177 Ill. 2d at 537.

The officer’s job stressors stemmed from “(1) his supervisor’s criticism of the timeliness and

quality of his reports, and (2) his anxiety that his fellow patrol officers were younger and better

trained.” Id. at 536. Additionally, the officer witnessed a man shoot himself while on duty. Id.

Nevertheless, he continued working for another two years, until he injured his hand while on patrol.

Id. at 536-37. After his hand healed, he returned to work, but then was put on administrative leave

and deemed unfit for duty. Id. at 537. The supreme court noted that the Board’s psychologist

concluded that the officer’s stress was not related to any specific act as a police officer, but instead

to general work stress, and that his own psychologists supported this theory. Id. at 544. Indeed, his

psychologist determined that the officer’s “past exposure to occasional violence was not

problematic for him” but that “[h]is continuous exposure to possible violence, as well as the pace

of his duties in general, were of considerable stress.” (Emphasis omitted and internal quotation

marks omitted.) Id. The court was clear that “generalized police stress of multiple origins” does



                                                 - 19 -
No. 1-21-0483


not equate to an act of duty and found that “this record contains ample evidence that [the officer’s]

stress was the result of his anxiety over his job performance, which civilians regularly suffer, and

not the performance of a specific act of duty.” Id. at 543-44.

¶ 56   This case is similar to Robbins. While Kelly had a history of psychological problems, his

disability is not linked to an identifiable incident that a civilian would not experience—fear of

legal liability and losing his career due to the consequences of his misconduct when he was not at

work. The evidence does not support Kelly’s claim that he was struggling to cope psychologically

after a specific act of police duty on April 7, 2014.

¶ 57   While Kelly had longstanding psychological issues, those issues did not cause him to be

permanently unable to work until after the LaPorta jury verdict was rendered in late 2017. After

the April 7, 2014, incident, Kelly was clearly performing police work for two or three years.

We cannot say that the Board’s decision was against the manifest weight of the evidence. Rather,

this record contains ample evidence that Kelly’s PTSD was the result of his anxiety, experienced

in late 2017, over his job security based on his 2010 off-duty misconduct in the LaPorta matter.

Moreover, that anxiety in 2017 would have exacerbated his preexisting psychological problems.

Kelly’s anxiety over his job security is a stressor regularly suffered by civilians and was not

incurred in the performance of a specific act of duty.

¶ 58   We therefore hold that the Board’s finding that Kelly’s injury did not occur in the

performance of an act of duty was not against the manifest weight of the evidence. Accordingly,

we affirm the Board’s decision that Kelly’s injury did not result from the performance of an act of

duty. However, as discussed above, we affirm the judgment of the circuit court to remand this

matter to the Board to award Kelly an ordinary disability pension.



                                                - 20 -
No. 1-21-0483


¶ 59                                 B. Attorney Fees and Costs

¶ 60    Kelly argues that the circuit court’s denial of attorney fees on the basis that the court did

not have jurisdiction was erroneous because (1) the clear language of the Pension Code provides

for attorney fees only when a matter has advanced to the stage of administrative review,

(2) attorney fees are recoverable only for an administrative appeal and not for representation before

the Board, (3) the Pension Code does not explicitly give the Board sole jurisdiction to determine

the award of attorney fees to officers who prevail in reversing the Board’s wrongful denial of

benefits, and (4) the legislative history, logic, efficiency, and the Pension Code’s purpose to

provide benefits to officers in an expeditious manner do not support the proposition that the Board

has exclusive jurisdiction to award attorney fees.

¶ 61    In response, the Board does not dispute the reasonableness of the fees requested in Kelly’s

petition. Instead, the Board argues that the circuit court lacked jurisdiction to award fees and costs

for an appeal on administrative review, only the Board could award fees against itself, and Kelly

is not entitled to fees under the Pension Code because the circuit court awarded him ordinary

disability benefits instead of duty disability benefits.

¶ 62    According to the record, after the circuit court reversed the Board’s decision that Kelly was

not disabled and ordered the Board to award him ordinary disability benefits, Kelly petitioned for

$16,510 in attorney fees and $400.24 in filing fees. He attached to his petition an affidavit of an

attorney who practices in this area and affirmed that $300 an hour for attorney fees and $100 an

hour for paralegal time was reasonable and customary.




                                                 - 21 -
No. 1-21-0483


¶ 63    The circuit court denied Kelly’s fee petition, ruling that the court lacked jurisdiction

because section 5-189 of the Pension Code (40 ILCS 5/5-189 (West 2020)) gave the Board

exclusive original jurisdiction in all matters relating to or affecting the fund.

¶ 64   This issue involves a matter of statutory construction, which is a question of law that we

review de novo. People v. Gonzalez, 388 Ill. App. 3d 1003, 1005 (2009). The principles of statutory

construction are familiar:

       “The primary rule of statutory interpretation is that a court should ascertain and give effect

       to the intention of the legislature. The legislative intent should be sought primarily from

       the language used in the statute. [Citation.] The statute should be evaluated as a whole;

       each provision should be construed in connection with every other section. [Citation.]

       ‘Where the language of the act is certain and unambiguous the only legitimate function of

       the courts is to enforce the law as enacted by the legislature.’ [Citation.]” Abrahamson, 153

       Ill. 2d at 91.

¶ 65   Section 5-228 of the Pension Code addresses administrative review and provides:

                “(a) The provisions of the Administrative Review Law, and all amendments and

       modifications thereof and the rules adopted pursuant thereto, shall apply to and govern all

       proceedings for the judicial review of final administrative decisions of the retirement board

       provided for under this Article. ***

                (b) If any policeman whose application for either a duty disability benefit under

       Section 5-154 or for an occupational disease disability benefit under Section 5-154.1 has

       been denied by the Retirement Board brings an action for administrative review

       challenging the denial of disability benefits and the policeman prevails in the action in


                                                - 22 -
No. 1-21-0483


       administrative review, then the prevailing policeman shall be entitled to recover from the

       Fund court costs and litigation expenses, including reasonable attorney’s fees, as part of

       the costs of the action.” 40 ILCS 5/5-228 (West 2020).

¶ 66   Section 5-189 of the Pension Code provides that the Board has the power

       “[t]o authorize the payment of any annuity, pension, or benefit granted under this Article

       or under any other Act relating to police pensions, heretofore in effect in the city which has

       been superseded by this Article; to increase, reduce, or suspend any such annuity, pension,

       or benefit whenever any part thereof was secured or granted or the amount thereof fixed,

       as the result of misrepresentation, fraud, or error; provided, the annuitant, pensioner or

       beneficiary concerned shall be noticed and given an opportunity to be heard concerning

       such proposed action.

                The Board shall have exclusive original jurisdiction in all matters relating to or

       affecting the fund, including, in addition to all other matters, all claims for annuities,

       pensions, benefits or refunds.” Id. § 5-189.

¶ 67   The plain language of section 5-228 indicates that attorney fees and costs are awarded to

an officer who prevails against the Board by challenging on administrative review the denial of

the officer’s application for duty disability benefits. Although section 5-228 does not state that the

court awards the prevailing officer fees and costs, the court, and not the Board, adjudicates the

matter on administrative review. Under the Administrative Review Law, once the administrative

review action is filed, the Board loses jurisdiction over the case. 735 ILCS 5/3-104 (2020)

(“[j]urisdiction to review final administrative decisions is vested in the Circuit Courts, [except that

review of the Illinois Educational Labor Relations Board’s final decision is vested in the appellate



                                                - 23 -
No. 1-21-0483


court]. *** The court first acquiring jurisdiction of any action to review a final administrative

decision shall have and retain jurisdiction of the action until final disposition of the action.”).

Under the Pension Code, claims for attorney fees are specifically linked to the administrative

review action, not the proceedings before the Board. Moreover, the Pension Code does not

explicitly give the Board the power to assess attorney fees in administrative matters. Cf. 820 ILCS

305/16 (West 2020) (the Workers’ Compensation Act explicitly states that “[t]he Commission

shall have the power to determine the reasonableness and fix the amount of any fee of

compensation charged by any person, including attorneys *** for any service performed in

connection with this Act”).

¶ 68   The Board argues that it has sole jurisdiction to assess attorney fees and costs as part of an

administrative action because section 5-189 of the Pension Code states that the Board has exclusive

original jurisdiction in all matters relating to or affecting the fund. We disagree. Section 5-189

concerns the Board’s power to authorize the payment of any annuity, pension, or benefit, and the

term “benefit” throughout the Pension Code refers to death, disability, and occupational benefits,

not attorney fees. See 40 ILCS 5/5-153 to 5/155 (West 2020). Nothing in the Pension Code gives

the Board any power in administrative reviews. Because attorney fees can be recovered only for a

successful administrative appeal, and not a successful outcome before the Board prior to review,

the legislature clearly intended that attorney fees are determined by the court, not the Board that

erroneously denied the officer disability benefits.

¶ 69   Next, the Board argues that Kelly does not qualify for an attorney fee award because he

was not successful in obtaining a duty disability benefit on administrative review and an award of

attorney fees and costs is expressly contingent upon the type of disability benefits sought and



                                               - 24 -
No. 1-21-0483


awarded on administrative review. According to the Board, for Kelly to prevail under section

5-228, he must be awarded a duty disability benefit on administrative review instead of an ordinary

disability benefit. We disagree.

¶ 70    The plain language of section 5-228 provides that an officer is entitled to recover attorney

fees and costs if (1) the Board denies the officer’s application for “duty disability benefits,” (2) the

officer brings an action challenging the denial of “disability benefits” on administrative review,

and (3) the officer “prevails” in the action in administrative review. Here, the Board denied Kelly’s

application for duty disability benefits, Kelly appealed the Board’s decision on administrative

review, and the circuit court ordered the Board to award Kelly ordinary disability benefits. Section

5-228 does not state that an officer must be awarded duty disability benefits to prevail on

administrative review. The Pension Code does not define the term “prevail,” but that word is

commonly defined as “1: to gain ascendancy through strength or superiority: TRIUMPH 2: to be

or become effective or effectual 3: to use persuasion successfully.” Merriam-Webster’s Collegiate

Dictionary (11th ed. 2006). This court has stated that “[t]o qualify as a prevailing party, a plaintiff

must succeed in obtaining some relief from the defendant against whom attorney fees are sought.”

Community Consolidated School District No. 54 v. Illinois State Board of Education, 216 Ill. App.

3d 90, 94 (1991); see Powers v. Rockford Stop-N-Go, Inc., 326 Ill. App. 3d 511, 515 (2001) (“A

successful litigant is still considered the prevailing party *** even if the judgment amount is below

the amount claimed.”).

¶ 71   Accordingly, we conclude that Kelly prevailed when he received a judgment ordering the

Board to award him ordinary duty benefits and therefore is entitled to an award of attorney fees

and costs. We remand this matter to the circuit court to determine the amount of Kelly’s attorney



                                                 - 25 -
No. 1-21-0483


fees and costs, pursuant to section 5-228 of the Pension Code, and postjudgment interest at 9%,

pursuant to section 2-1303 of the Code of Civil Procedure (735 ILCS 5/2-1303 (West 2020)), from

the date of the circuit court’s November 23, 2020, decision. Kelly is not entitled to attorney fees

and costs for his appeal to this court because he did not prevail on his claim seeking duty disability

benefits, since we are affirming the judgment of the circuit court that awarded him ordinary

disability benefits.

¶ 72                                    III. CONCLUSION

¶ 73    For the foregoing reasons, we (1) affirm the judgment of the circuit court that reversed the

Board’s determination that Kelly was not disabled and ordered the Board to award Kelly ordinary

disability benefits and (2) reverse the judgment of the circuit court that denied Kelly’s petition for

attorney fees and costs. We remand this matter to the circuit court for a determination on the

appropriate amount of Kelly’s attorney fees and costs.

¶ 74    Circuit court judgment affirmed in part and reversed in part.

¶ 75    Board decision affirmed in part and reversed in part.

¶ 76    Cause remanded to the circuit court.




                                                - 26 -
No. 1-21-0483



                                  No. 1-21-0483


Cite as:                 Kelly v. Retirement Board of the Policemen’s Annuity & Benefit
                         Fund, 2022 IL App (1st) 210483


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 19-CH-13045;
                         the Hon. Sanjay Tailor and the Hon. Cecilia Horan, Judges,
                         presiding.


Attorneys                Michael Rothmann, of Law Office of Martin L. Glink, of Arlington
for                      Heights, for appellant.
Appellant:


Attorneys                Richard J. Reimer and Vincent C. Mancini, of Reimer Dobrovolny
for                      & LaBardi PC, of Hinsdale, for appellee.
Appellee:




                                       - 27 -